Title: From Abigail Smith Adams to Harriet Welsh, 16 August 1816
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					Dear Harriet
					Quincy August 16th 1816
				
				I yesterday thursday the 15 received your communications of the 9th. you see it was not possible to forward the Letters inclosed by the mail on Wednesday—I have prepared them for the morrow—I thank you for permission to read C Letter. it did as well as if written to me. I inclose you one from C to you—I had not the same licence from her, but I received a Letter from her of the 8th in which she writes me that she had just received two from John, with an account of his presentation to the Prince Regent & to the Queen and so forth—to Lord & Lady Castleragh, that the Lady gave him an invitation to visit her, which he had done—all of which perhaps C has already written you—so that it is a twice told tale—but how could I know without she had let me peepe into her Letter?—now I could Scrible away to you half an hour, as I do not propose to Coppy—and tell you many unimportant things, one of which is that a discovery is made almost as important as the Spots in the Sun—of what Lama is, nothing less than a rich Lace interwoven with real Silver & gold thread, in flowers festoons &c of about one Inch width, at the moderate price of 5 Guineys pr yd calculate what a court dress must cost? the next Subject of interest is, that her Royall Highness the Princess Charlot is much indisposed with a cold and fever. the prince Regent announces the consent of himself & Family to the marriage of the duke of Glouscester with the princess Mary; his Majestys fourth daughter—Mrs Jordon the mistress of the duke of Clarence is dead—She resided not far from Ealing in great poverty and want, much to his Highnesses disgrace—if any thing could disgrace the dissolute Rakes of that Family—Mr A You will see by the papers—was an invited Guest with the rest of the foreign ministers to celebrate the anniversary dinner of the society of Friends of Foreigners in distress. the Duke of Ghent took the chair, present the Nobility of the Land. there is a very long account of it in the English Papers; but what to me is a subject of Speculation that J Q A, without tittle—without Nobility—without adequate appointments, should be selected to make a speech to that August assembly—the duke of Ghent proposed as a Toast, The ttes of the Foreign ministers present, when the paper states that “His Excellency J Q Adams the American minister addressed the company in a neat & Eloquent Speech in which he took occasion, most forcibly to point out the incomparable merit of the institution, its inestimable value to the world at large and its imperative claim upon the country of every individual of what ever Nation, who had at Heart the happiness of his fellow-beings”Mr A himself in his Letter only mentions having attended such a meeting—George has had a part in one of Terences plays to deliver at his academy in Lattin Charles a part in French, and George a French performance—mr A. in his Letter to me of 9 June says—“from the Foreign Ministers I have received every personal attention that I could pretend to, and more than can be desired by one, who for reasons well known to You, cannot Stand with them upon the equal footing of reciprocal hospitality—If I cannot join in the chorus of the conviviual Song, ‘and let him spread the Table tomorrow’ I would fain not be listening to it, at the table of another—an american mission abroad, is a perpetual lesson of humility,—it fixes a man in the condition of a parisite; and then tells him to maintain his self respect and the consideration of his Country”—mr A has sent me Scotts Antiquary—I had it but last Evening 3  volms—I have read Pauls Letters I like them better than any other of Scotts works. You learn more of the Character of the man from them—I have held out very well yet, and to compleat my trials I walkt to mr B. to see mrs Smith & back again. I however feel a languid day when it comes—I must bid you adieu or I shall not get ready for Caroline. I must write to her. mr Clark is not yet gone. he has been obliged to stay to attend the repairs of the Congress I fear he will be absent at the time C is here. remember Love &c to all Friends at the East—Yours affec’ly
				
					A—
				
				
					your Mother I hear is better I was for sending for you immediatly I requested mr C to call & write me word how she was, which he did, and found her able to walk out. the week before she kept chamber
				
			